department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb tep ra‘ta uniform issue list legend taxpayer a irab bank c dear bank d amount account this letter is in response to a request for a letter_ruling dated date from your authorized representative as supplemented by additional correspondence dated august and date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a miscommunication or misunderstanding with bank d taxpayer a maintained ira b with bank c on date taxpayer a received a check for amount from bank c on date taxpayer a represents that she went to bank d and told bank d personnel that she wanted amount to be rolled over and deposited into an ira at bank d taxpayer a further instructed bank d representatives to invest her amount ira assets ina bank d certificate of deposit cd however bank d deposited amount into account e a non-ira cd taxpayer a discovered the mistake when she received her form 1099-r for from bank c based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner - provided under sec_72 of the code ‘ ii the entire amount received including money and any other_property is i the entire amount received including money and any other- roperty is day after paid into an ira for the benefit of such individual not later than the the day on which the individual receives the payment or distribution or sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includibie in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 d3 does not apply to any amount described in sec_408 ax received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such ee i toh individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollqver period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code - revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount _ distributed for example in the case of payment by check whether the check was - we cashed and the time elapsed since the distribution occurred is the information presented and the documentation submitted by taxpayer a consistent with her assertion that her failure to accomplish a timely rollover was caused by a miscommunication or misunderstanding with bank d leading to amount being placed into a non-ira account therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from is-granted a period of days from the issuance of this ruling ira b taxpayer a letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which this letter is directed only to the taxpayer who requested it sec_61 1q kx3 of the code provides that it may not be used or cited as precedent - may be applicable thereto a a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please if you wish to inquire about address all correspondence to se t ep ra‘ t1 _ sincerely yours cobtr a wotfind carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice copy of cover letter to authorized representative
